344 F.2d 697
ROCK-HILL-URIS, INC., and Hilton Hotels Corporation, Plaintiffs-Appellants,v.Ivan C. McLEOD, as Regional Director of the National Labor Relations Board, Second Region, Defendant-Appellee.
No. 414.
Docket 29432.
United States Court of Appeals Second Circuit.
Argued April 1, 1965.
Decided April 20, 1965.

Sidney Orenstein, of Drechsler & Leff, New York City (Mortimer Horowitz, Herbert Ferster, New York City, on the brief), for plaintiffs-appellants.
George H. Cohen, Atty., National Labor Relations Board (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Assoc. Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Solomon I. Hirsh, Washington, D. C., Samuel Kaynard, New York City, on the brief), for defendant-appellee.
Before LUMBARD, Chief Judge, and SWAN and KAUFMAN, Circuit Judges.
PER CURIAM:


1
The plaintiffs, in this action to enjoin a representation election, have failed to establish a direct violation of the specific prohibition in Section 9(b) (3) of the National Labor Relations Act, 29 U.S.C. § 159(b) (3), which bars the National Labor Relations Board from certifying any labor organization "as the representative of employees in a bargaining unit of guards if such organization admits to membership, or is affiliated directly or indirectly with an organization which admits to membership, employees other than guards." The District Court therefore properly dismissed the complaint for lack of subject matter jurisdiction, for the reasons stated in Judge Weinfeld's opinion, reported at 236 F. Supp. 395 (S.D.N.Y.1964). See Leedom v. Kyne, 358 U.S. 184, 79 S. Ct. 180, 3 L. Ed. 2d 210 (1958); Boire v. Greyhound Corp., 376 U.S. 473, 481, 84 S. Ct. 894, 11 L. Ed. 2d 849 (1964); Local 130, I. U. E. W. v. McCulloch, 345 F.2d 90 (D.C.Cir. March 25, 1965); Boire v. Miami Herald Publishing Co., 343 F.2d 17 (5 Cir. March 11, 1965).


2
Affirmed.